 Case 4:20-cv-12658-SDD-EAS ECF No. 5, PageID.11 Filed 11/02/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MICHAEL J. PULASKEY,                              Case No. 20-12658

       Plaintiff,                                 Stephanie Dawkins Davis
v.                                                United States District Judge

ANDREW SAUL, COMMISSIONER                         Elizabeth A. Stafford
OF SOCIAL SECURITY,                               United States Magistrate Judge

     Defendants.
____________________________/

     OPINION AND ORDER ACCEPTING AND ADOPTING REPORT
              AND RECOMMENDATION (ECF NO. 4)

      This matter is before the court on an application to proceed in forma

pauperis filed by Plaintiff, Michael J. Pulaskey. (ECF No. 2). This court referred

the case to Magistrate Judge Elizabeth A. Stafford, who issued a Report and

Recommendation on September 30, 2020, recommending that the court deny the

application to proceed in forma pauperis.

      Neither party has filed objections to the Magistrate Judge’s Report and

Recommendation, and the 14-day time period for filing objections has expired.

See 28 Fed. R. Civ. P. 72(b)(2); E.D. Mich. L.R. 72.1(d). “[T]he failure to object

to the magistrate judge’s report[] releases the Court from its duty to independently

review the matter.” Hall v. Rawal, No. 09-10933, 2012 WL 3639070, at *1 (E.D.

Mich. Aug. 24, 2012) (citing Thomas v. Arn, 474 U.S. 140, 149 (1985)). The


                                          1
 Case 4:20-cv-12658-SDD-EAS ECF No. 5, PageID.12 Filed 11/02/20 Page 2 of 2




court, therefore, finds that the parties have waived further review of the Magistrate

Judge’s Report. Nevertheless, on review of Pulaskey’s application and the

Magistrate Judge’s Report and Recommendation, the court agrees with the

Magistrate Judge’s recommended disposition.

      The court, therefore, ACCEPTS and ADOPTS Magistrate Judge Stafford’s

Report and Recommendation (ECF No. 4). Consequently, Pulaskey’s application

to proceed in forma pauperis (ECF No. 2) is DENIED.

      IT IS SO ORDERED.

Dated: November 2, 2020                             s/Stephanie Dawkins Davis
                                              Stephanie Dawkins Davis
                                              United States District Judge




                                          2
